Citation Nr: 1747510	
Decision Date: 10/24/17    Archive Date: 11/01/17

DOCKET NO.  10-04 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to a waiver of the recovery of an overpayment of death pension benefits in the amount of $3,743.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel



INTRODUCTION

The Veteran served on active duty from October 1972 to May 1973 in the United States Army.  He died in May 1983, and the appellant is his surviving spouse.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a July 2009 decision issued by a Committee on Waivers and Compromises of the Department of Veterans Affairs (VA).  

In November 2014, the Board remanded the issue to the Agency of Original Jurisdiction (AOJ) for additional development.  The claim has since been returned to the Board for further appellate review.


FINDINGS OF FACT

1.  The recovery of the overpayment would result in undue financial hardship to the appellant. 

2.  The above factor outweighs any unfair gain to the appellant.


CONCLUSION OF LAW

Recovery of an overpayment of death pension benefits would violate the principles of equity and good conscience; therefore, the recovery is waived.  38 U.S.C.A. §§ 5107, 5302 (West 2014); 38 C.F.R. §§ 1.963, 1.965 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The debt at issue was created by the overpayment of death pension benefits as a result of income that the appellant failed to report.  She asserts that the repayment of the debt would create an undue hardship.  Although the debt has since been repaid, the Board will review the appeal based on the evidence of record at the time of the July 2009 decision.

In August 2008, after receiving additional information regarding the appellant's income, VA notified her that death pension benefits had been overpaid in the amount of $3,743, and that her benefits would be withheld to recoup this amount beginning in October 2008.  In a May 2009 letter, the appellant stated that she had been 21 years old and the mother to three young children when the Veteran died.  As her children grew, she returned to school and obtained her G.E.D and Associates Degree.  She was eventually able to obtain a job paying $10 per hour, and she supported her daughter and granddaughter on that salary.  

In July 2009 correspondence, it was noted that $2,543 of the original debt of $3,743 remained unpaid.

In July 2009, the appellant submitted a Financial Status Report, which indicated that her total monthly income was $1,400 and that her total monthly expenses were $1,327.  In October 2009, she submitted information that indicated she was also helping to care for her grandson who had just been born and that her total monthly expenses were approximately $1,585.

Meanwhile, based on additional evidence received regarding the appellant's past income, the AOJ determined that she had actually been overpaid $51,066.80 in death pension benefits.  See September 2009 correspondence.  In a January 2010 decision, the Committee on Waivers granted a waiver of the recovery of $48,523.80, finding that recover of this portion of the debt would seriously impair her ability to provide basic necessities, defeat the purpose for which the debt was created, and result in undue financial hardship.  The decision did not address the $2,543 that remained unpaid from the original amount that was determined to be owed.

In cases such as this, where there has been no finding of fraud, misrepresentation, or bad faith on an appellant's part, repayment of the subject debt may be waived.  38 U.S.C.A. § 5302(a).  Waiver will be granted when recovery of the indebtedness would be against equity and good conscience.  38 U.S.C.A. § 5302(a) and 38 C.F.R. §§ 1.963(a), 1.965(a). 

The standard of "equity and good conscience" will be applied when the facts and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the Government's rights.  38 C.F.R. § 1.965(a).  

In deciding whether collection would be against equity and good conscience, the following factors are for consideration:  (1) fault of debtor, where actions of the debtor contribute to creation of the debt; (2) balancing of faults, weighing fault of debtor against VA fault; (3) undue hardship, whether collection would deprive debtor or family of basic necessities; (4) defeat the purpose, whether withholding of benefits or recovery would nullify the objective for which benefits were intended; (5) unjust enrichment, failure to make restitution would result in unfair gain to the debtor; (6) changing position to one's detriment, reliance on VA benefits results in relinquishment of a valuable right or incurrence of a legal obligation.  These factors are not meant to be all inclusive.  38 C.F.R. § 1.965(a). 

In the evaluation of whether equity and good conscience necessitates a favorable waiver decision, the Board must consider all the specifically enumerated elements applicable to a particular case.  Ridings v. Brown, 6 Vet. App. 544, 546 (1994); Cullen v. Brown, 5 Vet. App. 510, 512 (1993).  If warranted, the Board may waive a portion of the debt.  Jordan v. Brown, 10 Vet. App. 171 (1997).
When, in fully weighing and balancing each equitable factor, there is an approximate balance of positive and negative evidence as to any material issue, VA shall give the claimant the benefit of the doubt.  38 U.S.C.A. § 5107(b).  See also Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 (2001).

Based on the evidence of record, the Board finds that appellant is primarily at fault for the creation of the debt because she did not promptly inform VA of the change her in income.  However, as noted in the January 2010 decision, the collection of the debt would deprive the appellant of basic necessities and create undue hardship.  Given her financial status, her expenses either exceed or are barely met by her income.  

In addition, the Board must consider whether recovering the debt would nullify the objective for which the benefits were intended.  Death pension benefits are intended to maintain qualifying claimants above the poverty level.  At the time of the decision, the appellant's income was above the federal poverty level.  Therefore, the recovery of the debt would not nullify the objective for which the benefits were intended. 

The Board notes that failure to make restitution would result in an unfair gain to the debtor, i.e., unjust enrichment.  Here, the appellant was paid $3,743 in benefits that she was not entitled to receive.  There is also no evidence that the appellant relied on the VA benefits in relinquishing a valuable right or legal obligation. 

In weighing the above factors, on the one hand the Board finds that the appellant is primarily at fault for the creation of the debt by not notifying VA of the change in her income.  However, weighing in favor of a waiver is the appellant's financial status and the fact that recovery the debt would result in undue hardship to her.  On the other hand, the failure to repay this debt would result in an unfair gain to the appellant.  In balancing these factors, the Board finds VA's waiver of a portion of the debt due to undue hardship particularly significant.  Accordingly, the Board concludes that recovery of the overpayment of death pension benefits in the amount of $3,743 would be against the principles of equity and good conscience.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.963.


ORDER

Entitlement to a waiver of the recovery of an overpayment of death pension benefits in the amount of $3,743 is granted.



____________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


